Case 19-72382-FJS          Doc 14      Filed 07/05/19 Entered 07/05/19 16:41:36                 Desc Main
                                      Document      Page 1 of 23


                               UNITED STATES BANKRUPTCY COURT
                                 EASTERN DISTRICT OF VIRGINIA
                                         Norfolk Division

In Re:           MARY KATHLEEN SCANLON,
Address:         555 E Lake Cir, Chesapeake, VA 23322-8318
Last four digits of Social Security No.: 4770

       Debtor.                                                     Case No: 19-72382-FJS

BANK OF AMERICA, N.A.,


       Movant,                                                     Chapter 7
v.

MARY KATHLEEN SCANLON,
TOM C. SMITH, JR., Trustee,

       Respondents.


          NOTICE OF MOTION FOR RELIEF FROM AUTOMATIC STAY AND HEARING

        Bank of America, N.A., a creditor in this case, has filed papers with the Court to obtain relief from
the provisions of the automatic stay of the Bankruptcy Code with regard to certain property more
particularly described in those papers which are attached.

       Your rights may be affected. You should read these papers carefully and discuss them with
your attorney, if you have one in this bankruptcy case. (If you do not have an attorney, you may
wish to consult one.)

        If you do not want the Court to grant this creditor relief from the provisions of the automatic stay
of the Bankruptcy Code, or if you want the Court to consider your views on the Motion for Relief from
the Automatic Stay, then on or before July 19, 2019, you or your attorney must:

       File with the Court, at the address shown below, a written response pursuant to Local
       Bankruptcy Rules 4001(a)-1(C) and 9013-1(H). If you mail your response to the Court for
       filing, you must mail it early enough so the Court will receive it on or before the date
       stated above.

                           William C. Redden, Clerk
                           U.S. Bankruptcy Court
                           Norfolk Division
                           600 Granby Street
                           Room 400
                           Norfolk, VA 23510
Case 19-72382-FJS         Doc 14      Filed 07/05/19 Entered 07/05/19 16:41:36                 Desc Main
                                     Document      Page 2 of 23


            You must also mail a copy of any such response to:

                          John J. Chappell, III, Esquire
                          Vanessa S. Carter, Esquire
                          Glasser and Glasser, P.L.C.
                          Crown Center, Suite 600
                          580 East Main Street
                          Norfolk, Virginia 23510


             Attend the preliminary hearing scheduled to be held on August 6, 2019 at 09:30 AM in
             Judge Santoro`s Courtroom, U.S. Bankruptcy Court, 600 Granby Street, 4th Floor,
             Courtroom 2, Norfolk, VA 23510.

        If no timely response has been filed opposing the relief requested, the Court may
        grant the relief requested in the Motion for Relief from Stay.

   If you or your attorney do not take these steps, the Court may decide that you do not oppose the relief
sought in the Motion for Relief from Automatic Stay and may enter an Order granting that relief.

Date:     July 5, 2019                          Signature:     /s/ John J. Chappell, III
                                                Name:          John J. Chappell, III, VSB #88617
                                                               Vanessa S. Carter, VSB #86104
                                                               Glasser and Glasser, P.L.C.
                                                               Crown Center, Suite 600
                                                               580 East Main Street
                                                               Norfolk, Virginia 23510



                                     CERTIFICATE OF SERVICE

        I hereby certify that on July 5, 2019, a true copy of the foregoing Notice of Motion for Relief
from the Automatic Stay was submitted for electronic transmittal to Timothy V. Anderson, Attorney for
the Debtor, and to Tom C. Smith, Jr., Trustee, and was mailed, first class, postage prepaid to Tom C.
Smith, Jr., Trustee, at P.O. Box 1506, Virginia Beach, VA 23451 and to Mary Kathleen Scanlon, Debtor, at
555 E Lake Cir, Chesapeake, VA 23322-8318.


                                                           /s/ John J. Chappell, III
                                                           John J. Chappell, III, VSB #88617
                                                           Vanessa S. Carter, VSB #86104
                                                           Glasser and Glasser, P.L.C.
                                                           Crown Center, Suite 600
                                                           580 East Main Street
                                                           Norfolk, Virginia 23510
Case 19-72382-FJS       Doc 14    Filed 07/05/19 Entered 07/05/19 16:41:36        Desc Main
                                 Document      Page 3 of 23




                         UNITED STATES BANKRUPTCY COURT
                           EASTERN DISTRICT OF VIRGINIA
                                   Norfolk Division

In re:

MARY KATHLEEN SCANLON,


         Debtor.                                         Case No: 19-72382-FJS

BANK OF AMERICA, N.A.,

         Movant,                                         Chapter 7

v.

MARY KATHLEEN SCANLON,
TOM C. SMITH, JR., Trustee,

         Respondents.

            MOTION FOR RELIEF FROM AUTOMATIC STAY (REAL PROPERTY)

TO RESPONDENTS:

       Pursuant to Rule 4001(a)-1(C) of the Local Rules of the United States Bankruptcy
Court of the Eastern District of Virginia, you have fourteen (14) days from July 5, 2019, the
date of service of this Motion upon you, to file a written response thereto and you must file
such response with the Clerk of the United States Bankruptcy Court, Norfolk Division, 600
Granby Street, Room 400, Norfolk, VA 23510, and serve a copy of same upon the Movant's
attorney, John J. Chappell, III and/or Vanessa S. Carter, at Crown Center, Suite 600, 580
East Main Street, Norfolk, VA 23510.

John J. Chappell, III, VSB #88617
Vanessa S. Carter, VSB #86104
Glasser and Glasser, P.L.C.
Crown Center, Suite 600
580 East Main Street
Norfolk, Virginia 23510
(757) 625-6787
Attorneys for Bank of America, N.A.
Case 19-72382-FJS        Doc 14     Filed 07/05/19 Entered 07/05/19 16:41:36          Desc Main
                                   Document      Page 4 of 23




TO THE HONORABLE FRANK J SANTORO:

         Bank of America, N.A. (“Movant”) hereby moves this Court, pursuant to 11 U.S.C. §

362, for relief from the automatic stay with respect to certain real property of the Debtor having

an address of 220 White Dogwood Dr, Chesapeake, VA 23322-4167 (the “Property”). In further

support of this Motion, Movant respectfully states:

         1.    That this is a core proceeding within the meaning of the Bankruptcy Code and

Rules.

         2.    A Petition under Chapter 7 of the United States Bankruptcy Code was filed with

respect to the Debtor on June 21, 2019.

         3.    The Debtor has executed and delivered or is otherwise obligated with respect to

that certain promissory Note in the original principal amount of $164,650.00 (the “Note”). A

copy of the Note is attached hereto as Exhibit “A”. Movant is an entity entitled to enforce the

Note and is the current noteholder.

         4.    As evidenced by the assignments, endorsements, and/or allonges attached to the

Note, the Note was transferred to the Movant as follows: The Note has been endorsed in blank

by Bank of America, N.A., the current noteholder. See Exhibit “A” hereto.

         5.    Pursuant to that certain Deed of Trust (the “Deed of Trust”), all obligations

(collectively, the “Obligations”) of the Debtor under and with respect to the Note and the Deed

of Trust are secured by the Property. The lien created by the Deed of Trust was perfected by

recording of the Deed of Trust in the Clerk's Office of the Circuit Court of the City of

Chesapeake, VA. A copy of the recorded Deed of Trust is attached hereto as Exhibit “B”.

         6.    The legal description of the Property is:
Case 19-72382-FJS       Doc 14     Filed 07/05/19 Entered 07/05/19 16:41:36           Desc Main
                                  Document      Page 5 of 23




              Real property in the City of CHESAPEAKE, County of CITY OF
              CHESAPEAKE, State of Virginia, described as follows:

              ALL THAT CERTAIN LOT, PIECE, PARCEL OF LAND, SITUATE, LYING
              AND BEING KNOWN, NUMBERED AND DESIGNATED AS LOT 20, AS
              SHOWN ON THAT CERTAIN PLAT ENTITLED "SUBDIVISION PLAT OF
              CHESAPEAKE COLONY ESTATES, SECTION ONE, BUTTS ROAD
              BOROUGH IN THE CITY OF CHESAPEAKE, VIRGINIA", DATED MAY 2,
              1990, MADE BY BENGSTON, DEBELL, ELKIN & TITUS, LTD., AND DULY
              RECORDED IN THE CLERK`S OFFICE OF THE CIRCUIT COURT OF THE
              CITY OF CHESAPEAKE, VIRGINIA, IN MAP BOOK 102, AT PAGES 76, 76A,
              76B, AND 76C, TO WHICH PLAT REFERENCE IS HEREBY MADE FOR A
              MORE PARTICULAR DESCRIPTION OF SAID LOT.

              SAME LENDER WHICH LOAN IS SECURED BY A DEED OF TRUST
              RECORDED IN DEED BOOK 5204, AT PAGE 283, OR INSTRUMENT# ,
              CITY OF CHESAPEAKE COUNTY, VIRGINIA. REFERENCE FOR THIS
              PURPOSE OF COMPUTING COST OF RECORDING THIS DEED OF TRUST
              IS HERE MADE TO SECTION 58.1-803 (D) OF THE CODE VIRGINIA, 1950,
              AS AMENDED. THE ORIGINAL LOAN AMOUNT WAS $190,550.00. THE
              ADDITIONAL DEBT UPON WHICH TAXES ARE TO BE PAID IS $.00.

              Commonly known as: 220 WHITE DOGWOOD DR, CHESAPEAKE, VA 23322

              Being all of that certain property conveyed to MARY K. KURGAN from
              WALTER M. KURGAN and MARY K. KURGAN, DIVORCED, by deed dated
              FEBRUARY 16, 1998 and recorded FEBRUARY 25, 1998, in book 3623, page 12
              of official records.

       7.      The Debtor's Statement of Intent indicates the Property is to be surrendered.

       8.      The Note is a negotiable instrument under Va. Code § 8.3A-104. When Bank of

America, N.A. endorsed the Note in blank, it became payable to bearer and enforceable by the

holder of the Note.

       9.     As of June 28, 2019, the outstanding amount of the Obligations less any partial

payments or suspense balance is $152,690.87.

       10.    The following chart sets forth the number and amount of payments due pursuant

to the terms of the Note that have been missed by the Debtor as of June 28, 2019:
Case 19-72382-FJS           Doc 14    Filed 07/05/19 Entered 07/05/19 16:41:36           Desc Main
                                     Document      Page 6 of 23




Number of Missed       From            To             Monthly              Total Amounts
Payments                                              Payment              Delinquent
                                                      Amount
1                     11/01/2018 11/01/2018           $1,498.59            $1,498.59
7                     12/01/2018 06/01/2019           $1,545.83            $10,820.81
Less partial payments (suspense balance):                                    ($980.63)

                                                         Total payments: $11,338.77

       11.     The fees and expenses (other than the attorney’s fees and expenses set forth in the

paragraph below) incurred as of June 28, 2019 are 282.06.

       12.     In addition to the other amounts due to Movant reflected in this Motion, as of the

date hereof, in connection with seeking the relief requested in this Motion, Movant has also

incurred $931.00 in legal fees and costs.

       13.     The estimated value of the Property is $439,300.00. The basis for such valuation

is the real estate assessment established by the City of Chesapeake, VA.

       14.     Cause exists for relief from the automatic stay for the following reasons:

               (a) Movant’s interest in the Property is not adequately protected

                (b) Pursuant to 11 U.S.C. § 362(d)(2)(B), the Property is not necessary for an

effective reorganization.

       WHEREFORE, Movant prays that this Court issue an Order terminating or modifying the

stay and granting the following:

       1.      Relief from the stay allowing Movant to proceed under applicable non-bankruptcy

law to enforce its remedies to foreclose upon and obtain possession of the Property.

       2.      That the Order be binding and effective against the Debtor despite any conversion

of this bankruptcy case to a case under any other chapter of Title 11 of the United States Code.

       3.      That the 14-day stay described by Bankruptcy Rule 4001(a)(3) be waived.
Case 19-72382-FJS       Doc 14     Filed 07/05/19 Entered 07/05/19 16:41:36           Desc Main
                                  Document      Page 7 of 23




       4.     For such other relief as the Court deems proper.

                                         BANK OF AMERICA, N.A.


                                         By /s/ John J. Chappell, III________
                                                      Of Counsel


                                 CERTIFICATE OF SERVICE

       I hereby certify that on July 5, 2019, a true copy of the foregoing Motion for Relief from
the Automatic Stay was submitted for electronic transmission to Timothy V. Anderson, Attorney
for Debtor, and to Tom C. Smith, Jr., Trustee, and was mailed, first class, postage prepaid to Tom
C. Smith, Jr., Trustee, at P.O. Box 1506, Virginia Beach, VA 23451 and to Mary Kathleen
Scanlon, Debtor, at 555 E Lake Cir, Chesapeake, VA 23322-8318.


                                         /s/ John J. Chappell, III___________
                                         John J. Chappell, III, VSB #88617
                                         Vanessa S. Carter, VSB #86104
                                         Glasser and Glasser, P.L.C.
Case 19-72382-FJS   Doc 14    Filed 07/05/19 Entered 07/05/19 16:41:36   Desc Main
                             Document      Page 8 of 23
Case 19-72382-FJS   Doc 14    Filed 07/05/19 Entered 07/05/19 16:41:36   Desc Main
                             Document      Page 9 of 23
Case 19-72382-FJS   Doc 14    Filed 07/05/19 Entered 07/05/19 16:41:36   Desc Main
                             Document      Page 10 of 23
Case 19-72382-FJS   Doc 14    Filed 07/05/19 Entered 07/05/19 16:41:36   Desc Main
                             Document      Page 11 of 23
Case 19-72382-FJS   Doc 14    Filed 07/05/19 Entered 07/05/19 16:41:36   Desc Main
                             Document      Page 12 of 23
Case 19-72382-FJS   Doc 14    Filed 07/05/19 Entered 07/05/19 16:41:36   Desc Main
                             Document      Page 13 of 23
Case 19-72382-FJS   Doc 14    Filed 07/05/19 Entered 07/05/19 16:41:36   Desc Main
                             Document      Page 14 of 23
Case 19-72382-FJS   Doc 14    Filed 07/05/19 Entered 07/05/19 16:41:36   Desc Main
                             Document      Page 15 of 23
Case 19-72382-FJS   Doc 14    Filed 07/05/19 Entered 07/05/19 16:41:36   Desc Main
                             Document      Page 16 of 23
Case 19-72382-FJS   Doc 14    Filed 07/05/19 Entered 07/05/19 16:41:36   Desc Main
                             Document      Page 17 of 23
Case 19-72382-FJS   Doc 14    Filed 07/05/19 Entered 07/05/19 16:41:36   Desc Main
                             Document      Page 18 of 23
Case 19-72382-FJS   Doc 14    Filed 07/05/19 Entered 07/05/19 16:41:36   Desc Main
                             Document      Page 19 of 23
Case 19-72382-FJS   Doc 14    Filed 07/05/19 Entered 07/05/19 16:41:36   Desc Main
                             Document      Page 20 of 23
Case 19-72382-FJS   Doc 14    Filed 07/05/19 Entered 07/05/19 16:41:36   Desc Main
                             Document      Page 21 of 23
Case 19-72382-FJS   Doc 14    Filed 07/05/19 Entered 07/05/19 16:41:36   Desc Main
                             Document      Page 22 of 23
Case 19-72382-FJS   Doc 14    Filed 07/05/19 Entered 07/05/19 16:41:36   Desc Main
                             Document      Page 23 of 23
